Citation Nr: 0007638	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  97-27 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for contused coccyx.

2.  Entitlement to service connection for fractured right 
foot as proximately due to or the result of disability from 
contused coccyx.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active military service from January to April 
1991.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen her claim for 
service connection for contused coccyx, and denied service 
connection for fractured right foot, depression, and chest 
pain.  In a January 1999 decision, the Board dismissed the 
claims for service connection for depression and chest pain, 
as the veteran had not filed a timely substantive appeal for 
such claims.  The claims for service connection for contused 
coccyx and fractured right foot were remanded to the RO for 
further development.  In an August 1999 decision, the Board 
determined that the veteran had submitted new and material 
evidence to reopen her claim for service connection for 
contused coccyx, and remanded that claim, as well as the 
claim for fracture right foot, to the RO for conduct of VA 
examinations to determine the etiology of the veteran's low 
back disability and to secure medical opinions concerning the 
relationship, if any, between her low back disability and 
right foot disability and the coccyx injury she sustained in 
service.


FINDINGS OF FACT

1.  The veteran's current disability from a low back 
disorder, diagnosed as chronic low back syndrome, is not 
related to any injury or disease she incurred during her 
active military service, including contused coccyx.

2.  The claim of entitlement to service connection for 
fracture of the right foot, claimed as being proximately due 
to or the result of residuals of contused coccyx, has no 
legal merit or entitlement under law.


CONCLUSIONS OF LAW

1.  Service connection for a low back disorder claimed as a 
residual of contused coccyx is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  Service connection for fractured right foot, claimed as 
being proximately due to or the result of residuals of 
contused coccyx, is denied. 38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has found that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  This conclusion 
is supported by the evidence that she has current disability 
from a low back disorder and evidence that she sustained a 
contused coccyx during her active military service.  The 
veteran has training and work experience as a registered 
nurse and physician's assistant.  She has testified that, in 
her opinion, her low back disability was caused by the 
contused coccyx she sustained in service.  She has also 
asserted that the accident in which she fractured a bone in 
her right foot resulted from back disability related to the 
in-service coccyx injury.  The RO has assisted the veteran in 
all necessary matters, including seeking and securing all 
possible treatment records.  The Board is satisfied that all 
relevant facts which may be developed have been properly 
developed, and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1999).

I.  Back Disorder

The medical evidence in the claims folder indicates that the 
veteran has disability associated with a low back disorder.  
In a letter dictated in January 1997, Dr. Andre Fontana 
reported a diagnosis of cervical and lumbar disc syndrome.  
The pertinent diagnoses reported in a VA orthopedic 
examination report dated in October 1999 is chronic low back 
syndrome with history of multiple injuries.

In addition, service medical records show that the veteran 
sustained an injury to her coccyx during her active military 
service. Such records showed that in late March 1991, the 
veteran sustained a contusion to her coccyx when she slipped 
off a chair while sitting down.  During follow-up treatment 
several days later, the veteran complained of continuing pain 
in the area of the coccyx, which was resolving gradually.  On 
physical examination, there was no ecchymosis, swelling, or 
bony abnormality.  There was slight tenderness to percussion.  
The veteran denied low back pain or migrating pain to her 
legs.  The examiner noted an impression of contused coccyx.  
In early April, the veteran was seen again with complaints of 
pain in the coccyx and "heavy legs," with paresthesia in 
her posterior legs.  On examination, straight leg raising was 
positive.  There was tenderness over the coccyx, the was 
decreased range of back motion.  Deep tendon reflexes were 
absent in both knees.  An examiner noted an impression of 
coccygeal contusion, rule out neural damage, and 
paresthesias.  A radiological report dated several days later 
indicates that the veteran's pelvis, sacrum and coccyx were 
normal.

The question which is presented is whether there is a nexus 
between the veteran's current disability from a low back 
disorder and the in-service coccyx injury.  The veteran 
testified in August 1998 that she has training and employment 
experience in a hospital and clinical setting as a registered 
nurse and physician's assistant.  She further testified that 
it was her opinion that her current disability, manifested by 
symptoms of low back pain and lower extremity weakness and 
numbness, is the result of the in-service injury to her 
coccyx.

However, private medical records obtained by the RO dated in 
August 1992 show that the veteran sustained an injury to her 
low back in an automobile accident in February 1992, after 
which she had complaints of recurrent low back pain radiating 
down the posterior aspect of both legs and down into the 
soles of both feet.  She also had complaints of intermittent 
tingling paresthesias of both soles.  She denied weakness in 
the legs or change in bowel or bladder function.  The 
neurologist who examined the veteran noted that she also gave 
a history of injury following a fall on her buttocks in March 
1991.  She reported that at that time she had similar 
bilateral leg pain and tingling paresthesias, but not 
significant back pain.  After a neurological examination 
which showed inconsistent, mild hypesthesia over the dorsum 
of the left foot, trace knee jerks, and positive straight leg 
raising on the left at 45 degrees, the examiner reported an 
assessment of possible contusion or lesion involving the left 
nerve roots at the level of the first and second lumbar 
vertebrae (L1 and L2) and the first sacral vertebra (S1).

Notes of another private physician dated in April 1996 
indicate that the veteran reinjured her back in another motor 
vehicle accident in 1995.  Her current complaints included 
severe low back pain with radiating pain and weakness in her 
legs.  The examiner reported diagnoses which included chronic 
cervical and lumbar pain secondary to cervical and lumbar 
strain, post automobile accident.

The report of the October 1999 VA orthopedic examination 
documents the examiner's review of the claims file prior to 
the examination.  The examiner described the circumstances of 
the veteran's injury to her coccyx and the subsequent 
findings during follow-up treatment.  The examiner also noted 
that the veteran had been involved in a motor vehicle 
accident in 1992, after which she had symptoms of low back 
pain and radiating pain to her lower extremities.  Further, 
the examiner noted that a neurological examination at that 
time had shown "inconsistent" mild hypesthesia over the 
dorsum of the left foot.  Also noted was the assessment of 
possible contusion or lesion involving the left nerve roots 
at the level of the L1, L2 and S1.  The examiner also noted 
that treatment notes dated in April 1996 showed that the 
veteran reinjured her back in another motor vehicle accident 
in 1995.  A magnetic resonance imaging of the lumbar spine in 
September had revealed no abnormalities.  The examiner also 
considered records associated with the veteran's application 
for disability compensation administered by the Social 
Security Administration.  In particular, the examiner noted 
that in addition to the in-service injury to her coccyx, the 
veteran had reinjured her back in an automobile accident in 
1995.  The assessment was chronic cervical and lumbar pain 
secondary to cervical and lumbar strain post automobile 
accident.  Based on a review of the veteran's history and a 
physical examination, the examiner reported a diagnosis of 
chronic low back syndrome with history of multiple injuries.  

In his report, the examiner next addressed the question of 
nexus.  He noted that the veteran had recently undergone a VA 
neurological examination which revealed no evidence of 
atrophy or fasciculations.  Deep tendon reflexes were 
somewhat hypoactive but symmetrical.  Some decrease in 
sensation to pinprick was noted.  It was noted that the 
neurologist had also reviewed the claims file.  The 
orthopedic examiner noted the neurologist impression that 
there was no objective evidence of abnormality of the 
thoracic or lumbar spine.  According to the neurologist, a 
bruised coccyx could not anatomically cause the veteran's 
symptoms, such as sudden falling.  The symptoms described to 
the neurologist were assessed as "purely functional" and 
"non-anatomic."  The orthopedic examiner expressed his 
concurrence with the assessment of the neurologist.  Based on 
the orthopedist's review of the record, it appeared to him 
that the onset of the veteran's current complaints was after 
the first of two automobile accidents after her separation 
from service.  Quoting the orthopedist:

Therefore, although it is a possibility, 
I do not think that it is a reasonable 
medical certainty that her current 
symptoms are related to her inservice 
injury of the contused coccyx.  I think 
that it is more likely than not that her 
complaints are related to the post 
service injuries.

The Board has reviewed the entire record and affords equal 
credibility to the opinions of the veteran and the VA 
orthopedist and neurologist who conducted the October 1999 
examinations.  However, the Board finds that the conclusions 
of the VA orthopedist and neurologist should be afforded more 
probative weight.  First, they are physicians.  The veteran 
is a nurse with some experience as a physician's assistant.  
Second, the physicians are specialists in their field.  In 
contrast, the veteran, whose specialty, if any, is not 
apparent from the record, acknowledged in a statement dated 
in September 1997 that although she had "two years of 
medical school," she was not an X-ray technician, and was 
not able to interpret the results of a computed tomography 
scan of her lumbar spine conducted in September 1997.  As 
interpreted by a VA technician, the scan reportedly showed no 
abnormalities of the lumbosacral spine and coccyx.  The Board 
finds that the VA orthopedist and neurologist are more 
qualified to render opinions about the etiology of the 
veteran's low back disability.  The Board finds further 
weight in the concurrence of the opinions of the VA 
orthopedist and neurologist.  Based on their findings, the 
Board finds that the veteran's current disability associated 
with a low back disorder is not related to any disease or 
injury she incurred during her active military service, 
including contused coccyx.  Therefore, the Board concludes 
that service connection is not warranted for the veteran's 
low back disorder, claimed to be residuals of contused 
coccyx.

II.  Secondary Service Connection for Fractured Right Foot

Initially, the Board has determined that this is a matter in 
which the law, as opposed to the evidence, is dispositive of 
the issue.  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims) has 
observed that the use of the statutory term "well grounded" 
should be confined to matters in which the evidence is 
dispositive.  Therefore, in cases such as this, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
("failure to state a claim upon which relief can be 
granted," as opposed to dismissing the case for failure to 
present a well-grounded claim); Cf. FED R. CIV. P. 12(b)(6).

The veteran has asserted that she has current disabilty from 
fracture of the right foot as a result of disabilities 
associated with a low back disorder.  However, she has not 
asserted, nor does the evidence show, that she incurred 
disability from fracture of the right foot during her active 
military service.  Rather, she has asserted that such 
disability resulted from a fall she had after her separation 
from service.  Private hospital records dated in December 
1996 indicate that she sustained a fracture of the fifth 
metatarsal.  By way of history, she reported that she had an 
old back injury.  When her back "gave out" while in a 
bathroom, she pulled the towel rack down on her right foot.

As the Board has found that service connection is not 
warranted for disability associated with a low back disorder 
claimed as residuals of contused coccyx, disability claimed 
as being secondary to such non-service connected disability 
cannot be service connected.  The Board concludes that the 
claim for service connection for fractured right foot lacks 
legal merit or entitlement under the law.


ORDER

Service connection is denied for a low back disorder, 
diagnosed as chronic low back syndrome, claimed as a residual 
of contused coccyx.  Service connection is denied for 
fractured right foot, claimed as being proximately due to or 
the result of residuals of contused coccyx.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

